       Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 1 of 10



1    STEVEN G. KALAR
     Federal Public Defender
2
     ELLEN V. LEONIDA
3    Assistant Federal Public Defender
     450 Golden Gate Avenue, 19th floor
4
     San Francisco, CA 94102
5    Telephone: (415) 436-7700
     Facsimile: (415) 436-7706
6
     Email: ellen_leonida@fd.org
7
     Counsel for Defendant,
8
     AHMAD ABOUAMMO
9
10                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                      CR 19-621 EMC
14                      PLAINTIFF,
                                                    NOTICE OF MOTION AND MOTION TO DISMISS
15                    V.                            COUNTS TWENTY THROUGH TWENTY-THREE
16                                                  FOR LACK OF VENUE
     AHMAD ABOUAMMO;
17   ALI ALZABARAH; AND                             HONORABLE EDWARD M. CHEN
18   AHMED ALMUTAIRI,                               DATE: JAN. 6, 2021
                               DEFENDANTS.          TIME: 2:30 P.M.
19

20   TO: UNITED STATES OF AMERICA, PLAINTIFF; DAVID ANDERSON, UNITED STATES ATTORNEY; AND
         COLIN SAMPSON, ASSISTANT UNITED STATES ATTORNEY:
21
          PLEASE TAKE NOTICE that on January 6, 2021, or as soon thereafter as counsel may be heard,
22
     Defendant Ahmad Abouammo, by and through undersigned counsel, will and hereby does move
23
     the Court to dismiss Counts Twenty through Twenty-three for lack of venue. This motion is
24
     based upon U.S. Const. art. III, § 2, cl. 3; U.S. Const. amend. VI; Federal Rules of Criminal
25
     Procedure 12(b)(3)(A)(i) and 18, the below memorandum of points and authorities, the record
26
     in this case, and any argument submitted at the hearing of the motion.
27

28
                                                      1
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
      Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 2 of 10



1                           MEMORANDUM OF POINTS AND AUTHORITIES
2        1. INTRODUCTION
3            A defendant has a constitutional right to be tried in the district where the charged crime

4    is alleged to have been committed. The Superseding Indictment does not allege that the money

5    laundering transactions charged in Counts Twenty through Twenty-two involved money being

6    transferred into or out of the Northern District of California. Nor does the Superseding

7    Indictment allege any other facts that would make venue in this district proper. Similarly, the

8    violation of 18 U.S.C. § 1519 charged in Count Twenty-three (falsification of records to obstruct

9    an investigation) is alleged to have occurred in Seattle, Washington. Again, the government fails

10   to allege any facts that would legally support venue here. Because the government’s pleadings

11   cannot establish venue in this district for either the money laundering or the falsification of

12   records counts, the Court should dismiss Counts Twenty through Twenty-three pursuant to Fed.

13   R. Crim. P. Rule 12(b)(3)(A)(i).

14       2. BACKGROUND

15           The Superseding Indictment in this case alleges that Mr. Abouammo and two co-

16   defendants accessed Twitter user information and provided that information to an individual

17   associated with government of the Kingdom of Saudi Arabia (“KSA”), in contravention of

18   Twitter’s internal policies, and without registering with the Attorney General. See Superseding

19   Indictment, Dkt. No. 53. That conduct is alleged to have occurred in the Northern District of

20   California “and elsewhere.” Id. Relevant to this motion, the Superseding Indictment also charges

21   Mr. Abouammo with three counts of money laundering in violation of 18 U.S.C. § 1956 (Counts

22   Twenty through Twenty-two) and one count of falsification of records to obstruct an

23   investigation in violation of 18 U.S.C. § 1519 (Count Twenty-three).

24           The falsification of records is alleged to have occurred on October 20, 2018, also “in the

25   Northern District of California and elsewhere.” Id. at ¶ 46. In its original complaint, however,

26   the government set forth the factual basis for the 18 U.S.C. § 1519 violation currently charged as

27   Count Twenty-three. See Complaint, Dkt. No. 1. The Complaint related that, on October 20,

28
                                                      2
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
      Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 3 of 10



1    2018, Letitia Wu, an FBI agent based in the FBI’s field office in Palo Alto, California, traveled to
2    Seattle, Washington for the purpose of interviewing Mr. Abouammo at his Seattle home. Id. ¶
3    51. Special Agent Wu planned to interview Mr. Abouammo about his interactions with an
4    alleged Saudi Arabian foreign official. Id. The complaint alleges that, during the course of the
5    interview, Mr. Abouammo told the FBI that he received $100,000 in fees from that official in
6    connection with consulting work performed through Mr. Abouammo’s consulting company. Id.
7    ¶¶ 52, 54. At the conclusion of the interview, Mr. Abouammo allegedly offered to share with the
8    FBI a “copy of the consulting contract,” and then “emailed an undated invoice to the email
9    address of a Palo Alto, California based FBI Special Agent.” Id. ¶ 54. The complaint alleges that
10   Mr. Abouammo “created” that invoice at his residence in Seattle in order to impede the FBI’s
11   investigation. Id. ¶ 55.
12           The money laundering counts are alleged to have occurred on March 10, 2015 (Count
13   Twenty), June 11, 2015 (Count Twenty-one), and July 2, 2015 (Count Twenty-two), “in the
14   Northern District of California and elsewhere.” Id. at ¶¶ 39-44. Subsequent to the filing of the
15   Superseding Indictment, however, Mr. Abouammo moved for a bill of particulars and requested
16   that the government provide information to support venue in this district for the money
17   laundering allegations. See Def. Mot. for Bill of Particulars, Dkt. No. 66 at 9-11. The government
18   opposed the request, stating inter alia as follows:
19               Nor is it hard for Defendant to understand why bribes paid to him
                 from abroad and laundered to his bank accounts in the United States,
20               which he earned by intentionally violating the policies governing his
                 employment at Twitter, Inc., headquartered approximately three city
21               blocks from the San Francisco courthouse where his prosecution is
                 pending. Moreover, Defendant was living in the Northern District of
22               California at the time of the wire alleged in Count 20 . . . .
23   Govt. Opp. to Def. Mot., Dkt. No. 68 at 10 n.6.
24   ///
25   ///
26   ///
27   ///
28
                                                       3
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
      Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 4 of 10



1        3. ARGUMENT
                 3.1 A Charging Document Must Allege Facts Sufficient to Support Venue in the
2
                     Charging District as to Each Count
3
             A defendant has a constitutional right to be tried in the district where the crime was
4
     allegedly committed. See U.S. Const. art. III, § 2, cl. 3; U.S. Const. amend. VI; see also Fed. R.
5
     Crim. P. 18 (same). Venue must be proper with respect to each count. United States v. Pace, 314
6
     F.3d 344, 349 (9th Cir. 2002).
7
             The constitutional protections regarding venue “touch closely the fair administration of
8
     criminal justice and public confidence in it, on which it ultimately rests.” United States v.
9
     Johnson, 323 U.S. 273, 276 (1944). Although venue is not an element of the offense, the
10
     government bears the burden of proving venue at trial by a preponderance of the evidence.
11
     United States v. Moran-Garcia, 966 F.3d 966, 969 (9th Cir. 2020). At the pretrial stage, “the
12
     government must “allege with specificity that the charged acts support venue in this district.”
13
     United States v. Long, 697 F. Supp. 651, 655 (S.D.N.Y. 1988).
14
             Where the government fails to allege enough facts in the charging document (or a bill of
15
     particulars) to support venue in the charging district, the defendant must move to dismiss the
16
     charge pretrial under the penalty of waiver. See Fed. R. Cr. P. 12(b)(3)(A)(i) (improper venue
17
     must be raised pretrial “if the basis for the motion is then reasonably available and the trial can
18
     be determined without a trial on the merits”); United States v. Marsh, 144 F.3d 1229, 1242 (9th
19
     Cir. 1998) (venue defect waived where indictment charged tax counts in the Northern District of
20
     California but alleged that defendants had resided in the Eastern District of California).
21
                 3.2 Venue Is Improper for Counts Twenty through Twenty-two in the Northern
22                   District of California
23           The Supreme Court has formulated a set of guidelines for determining criminal venue.

24   However, “[i]f the statute under which the defendant is charged contains a specific venue

25   provision, that provision must be honored (assuming, of course, that it satisfies the

26   constitutional minima).” United States v. Salinas, 373 F.3d 161, 164 (1st Cir. 2004). The money

27   laundering statute, 18 U.S.C. § 1956, is one such statute. It contains specific venue provisions for

28
                                                       4
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
         Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 5 of 10



1    both substantive violations and attempt or conspiracy to commit money laundering. See 18
2    U.S.C. § 1956(i)(1), (2).
3            For substantive money laundering counts, the statute provides that venue lies in: (A) a
4    district in which the transaction was conducted or (B) the district where the underlying offense
5    occurred “if the defendant participated in the transfer of the proceeds of the specified unlawful
6    activity from that district to the district where the financial or monetary transaction is
7    conducted.” 18 U.S.C. § 1956(i)(1). 1 Critically, the location of the alleged underlying criminal
8    activity does not, by itself, establish venue for money laundering charges regarding proceeds of
9    that criminal activity; the two are separate offenses. See United States v. Cabrales, 524 U.S. 1, 7-8
10   (1998) (holding, pre-enactment of § 1956(i), that the question of venue for money laundering is
11   distinct from the question of venue for the underlying criminal activity); United States v. King,
12   259 F.Supp.3d 1267, 1283, 1286-87 (W.D. Okla. 2014). Rather, the district where the alleged
13   underlying criminal activity occurred is a proper venue for substantive money laundering
14   charges only if it is also the venue where the financial transaction is conducted, 18 U.S.C. §
15   1956(i)(1)(A), or “if ‘the defendant participated in the transfer of the proceeds of the specified
16   unlawful activity from that district to the district where the financial or monetary transaction is
17   conducted.’” King, 259 F.Supp.3d at 1284 (quoting 18 U.S.C. § 1956(i)(1)(B); emphasis in
18   original).
19           The three money laundering counts in this case all allege that, on three different dates,
20   “in the Northern District of California and elsewhere,” Mr. Abouammo conducted a transaction
21   which “transferred from a Bank Audi account in Beirut, Lebanon into an account in the United
22   States controlled by Abouammo . . . funds constituting the proceeds of a specified unlawful
23   activity.” Superseding Indictment, Dkt. 53 ¶¶ 40, 42, 44 (emphasis added). These allegations are
24   patently insufficient to establish venue in this district.
25
     1
      By contrast, “[a] prosecution for an attempt or conspiracy offense under [section 1956] may be
26
     brought in the district where venue would lie for the completed offense under paragraph (1), or
27   in any other district where an act in furtherance of the attempt or conspiracy took place.” 18
     U.S.C.A. § 1956(i)(2).
28
                                                      5
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
         Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 6 of 10



1            Section 1956(i)(1)(A) does not confer venue because the indictment does not allege facts
2    that, if true, would establish that the alleged laundering transactions were conducted in this
3    district. See 18 U.S.C. § 1956(i)(1)(A). The indictment does not allege that the funds were
4    transferred from Beirut, Lebanon, into a bank account in this district, only to an account in this
5    country. Nor does the indictment allege any other facts that might establish that Mr. Abouammo
6    “conducted”—that is initiated, concluded, or participated in initiating or concluding, id. §
7    1956(c)(2)—the transfers from this district. Compare United States v. Hoskins, 73 F.Supp.3d 154,
8    167 (D. Conn. 2014) (holding that venue lay in Connecticut under §§ 1956(i)(1)(A),(3) where
9    the indictment alleged that “HOSKINS . . . , while located in the District of Connecticut and
10   elsewhere, directed the wire transfer of, and caused to be wired, money from [Alstom U.S.
11   Power’s] and Consortium Partner’s bank accounts in New York to Consultant A’s bank account
12   in Maryland for the purpose of concealing and disguising the bribe payments to Official 1.”). 2
13           Nor does Section 1956(i)(1)(B) apply. That section confers venue in a district where the
14   underlying offense was allegedly committed only if the defendant participated in a transfer from
15   the venue/sending district to another district. King, 259 F.Supp.3d at 1284. Here, the Superseding
16   Indictment alleges that all three transfers originated in Lebanon, not the Northern District of
17   California. Superseding Indictment, Dkt. No. 53, ¶¶ 39-42. Consequently, there is no venue
18   pursuant to § 1956(i)(1)(B).
19           In short, the government fails to allege facts that, if proven at trial, would establish venue
20   in this district as to Counts Twenty through Twenty-two. The Court should therefore dismiss
21   the counts for improper venue.
22   ///
23   ///
24   ///
25
     2
      Although the Superseding Indictment alleges that Mr. Abouammo resided in the Northern
26
     District at the time of the conduct charged in Count Twenty, that is insufficient to make venue
27   in this district proper. Venue under § 1956(i)(1)(A) does not lie where the defendant resides, but
     where he conducts a laundering transaction.
28
                                                      6
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
      Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 7 of 10



1                3.3 Venue Is Improper for Count Twenty-three in the Northern District of
                     California
2
             Unlike the money laundering statute, 18 U.S.C. § 1519 (falsification of records to
3
     obstruct a government investigation) does not include a specific venue provision. In such
4
     circumstances, to decide whether venue is proper, courts “must initially identify the conduct
5
     constituting the offense (the nature of the crime) and then discern the location of the
6
     commission of the criminal acts.” United States v. Rodriguez–Moreno, 526 U.S. 275, 279 (1999).
7
     To identify the conduct constituting the offense, the Court must identify the “essential conduct
8
     element[s]” of the offense. Id. at 280. An “essential conduct element” is distinct from “a
9
     circumstance element of the offense,” which the offense may require, but it is not part of the
10
     “proscribed conduct.” Id. at 280 n.4 (discussing Cabrales and explaining that the anterior
11
     criminal conduct that yielded the funds allegedly laundered is a circumstance element of money
12
     laundering, whereas the proscribed conduct was the money laundering activity); cf. Pace, 314
13
     F.3d at 349-50 (although a fraudulent scheme is required under 18 U.S.C. § 1343, the essential
14
     conduct prohibited by the statute is the misuse of the wires).
15
             Count Twenty-three charges Mr. Abouammo with violation of 18 U.S.C. § 1519, which
16
     provides:
17
                 Whoever knowingly alters, destroys, mutilates, conceals, covers up,
18               falsifies, or makes a false entry in any record, document, or tangible
                 object with the intent to impede, obstruct, or influence the
19               investigation or proper administration of any matter within the
                 jurisdiction of any department or agency of the United States or any
20               case filed under title 11, or in relation to or contemplation of any such
                 matter or case, shall be fined under this title, imprisoned not more
21               than 20 years, or both.
     18 U.S.C. § 1519. In order to prove a violation of § 1519, “the Government must show that the
22
     defendant (1) knowingly committed one of the enumerated acts in the statute, such as
23
     destroying or concealing; (2) towards “any record, document, or tangible object”; (3) with the
24
     intent to obstruct an actual or contemplated investigation by the United States of a matter within
25
     its jurisdiction.” United States v. Katakis, 800 F.3d 1017, 1023 (9th Cir. 2015).
26

27

28
                                                       7
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
      Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 8 of 10



1            The “essential conduct element” of § 1519 is, thus, “alter[ing], destroy[ing],
2    mutilate[ing], conceal[ing], cover[ing] up, falsif[ying], or mak[ing] a false entry in any record,
3    document, or tangible object.” While the statute requires that this conduct be undertaken with
4    the intent to obstruct a pending or contemplated federal investigation, there is no requirement
5    that such an investigation or other matter exist or even be likely to exist; indeed a contemplated
6    investigation suffices. See United States v. Singh, -- F.3d -- , No. 17-50337, 2020 WL 6304898, at
7    *14 (9th Cir. Oct. 28, 2020). Nor is there a requirement that the defendant know that the matter
8    in question falls within the jurisdiction of a federal department or agency. See United States v.
9    Gonzalez, 906 F.3d 784, 795 (9th Cir. 2018). Finally, the statute does not require that the conduct
10   be likely to succeed in obstructing a federal matter, let alone that it actually obstruct any federal
11   matter. See Powell, 680 F.3d at 355-56; Yielding, 657 F.3d at 711-12. For all these reasons, a
12   pending or contemplated federal investigation, bankruptcy action, or other matter is a
13   “circumstance element of the offense,” Rodriguez–Moreno, 526 U.S. at 280 n.4, and is not an
14   “essential conduct element.” Id.
15           As to the “essential conduct” alleged in Count Twenty-three, the government alleges that
16   Mr. Abouammo created the invoice in Seattle, during a break in his interview with Special Agent
17   Wu. See Complaint, Dkt. No. 1 ¶¶ 51-55. Indeed, Mr. Abouammo has been living in Seattle since
18   May 22, 2015. Id. ¶ 17. Therefore, taking the government’s allegations in the charging
19   documents as true, the entirety of the essential conduct underlying Count Twenty-three
20   occurred in the Western District of Washington.
21           The fact that the agent who questioned Mr. Abouammo happened to be assigned to an
22   FBI field office in this District or that the document may have been emailed to the FBI and
23   accessible in this District has no significance for venue purposes: the “essential conduct” of the
24   criminal offense here is the falsification of the record, which does not concern in any way the
25   “home base” of the agents involved in the investigation. In United States v. Motz, 652 F. Supp. 2d
26   284, 296 (E.D.N.Y. 2009), the government charged 18 U.S.C § 1519 based on the defendant’s
27   alteration of a document. The government conceded that the alteration took place at a location
28
                                                       8
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
         Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 9 of 10



1    that was outside the charged district. The Court dismissed the count on venue grounds because
2    there was “insufficient [evidence] to prove that the charged acts of document alteration took
3    place” in the district. Id. at 296. Similarly, in United States v. Bowens, the court held that the
4    “essential conduct” of the offense of harboring or concealing a fugitive was the act of concealing
5    the fugitive, and that venue did not lie in the place where the arrest warrant was issued, but
6    rather, in the place where the act of concealing occurred. 224 F.3d 302, 311 (4th Cir. 2000).
7            Nor is there any support for the argument that venue lies here because the alleged
8    conduct was intended to have some effect in this district. In United States v. Marsh, 144 F.3d
9    1229, 1242 (9th Cir. 1998), the court rejected the government’s argument that venue was proper
10   in the Northern District of California because the filing of fraudulent liens in Nevada and
11   Washington had an effect on an IRS investigation being run by agents in San Jose. Analyzing a
12   statute similar to Section 1519, the court held that the “crime of endeavoring to impede the IRS
13   is complete when the endeavor is made,” and “[n]o effect need be proved.” 3 Id. Thus, venue was
14   not appropriate in Northern California “when the criminal deeds had already been committed”
15   once the investigators based in Northern California were impacted by the fraudulent liens. Id.
16           Accordingly, there is no persuasive argument that the Section 1519 offense alleged in this
17   case somehow continued into the venue where the document was sent or received. Cf. 18 U.S.C.
18   § 1512 (statute providing that a prosecution for witness or juror tampering—but not a
19   prosecution for an offense under Section 1519—“may be brought in the district in which the
20   official proceeding (whether or not pending or about to be instituted) was intended to be
21   affected or in the district in which the conduct constituting the alleged offense occurred”). The
22

23
     3
       The statute at issue in Marsh (26 U.S.C. § 7212) provides, in relevant part, “[w]hoever
     corruptly or by force or threats of force … endeavors to intimidate or impede any officer or
24   employee of the United States acting in an official capacity under this title” commits an offense.
25   Section 1519 similarly targets the “endeavor” to obstruct, but not the actual impact of that
     endeavor: “[w]hoever knowingly … falsifies, or makes a false entry in any record, document, or
26
     tangible object with the intent to impede, obstruct, or influence the investigation or proper
27   administration of any matter within the jurisdiction of any department or agency of the United
     States” commits an offense.
28
                                                      9
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
     Case 3:19-cr-00621-EMC Document 82 Filed 11/18/20 Page 10 of 10



1    government’s conclusory assertion that conduct underlying the Section 1519 violation occurred
2    “within the Northern District of California and elsewhere” is belied by the government’s
3    separate, detailed allegations in the Complaint, which make clear that all of the essential conduct
4    constituting the offense occurred in Seattle. The Superseding Indictment’s mere recitation that
5    Count Twenty-three occurred in this district “and elsewhere” is an insufficient basis to overcome
6    the venue defect that is apparent from the government’s own pleadings in this case.
7        4. Conclusion
8            For the aforementioned reasons, Mr. Abouammo respectfully requests that the Court

9    dismiss Counts Twenty through Twenty-three for improper venue.

10

11

12   Dated: November 18, 2020                                 Respectfully submitted,
                                                              STEVEN G. KALAR
13
                                                              Federal Public Defender
14
                                                                 /S/
15
                                                              ELLEN V. LEONIDA
16                                                            Assistant Federal Public Defender
17

18
19

20

21

22

23

24

25

26

27

28
                                                     10
     CR 19-621 EMC
     Mot. to Dismiss Counts for Lack of Venue
